DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US2012/0125360).
Regarding claim 1, Hill discloses a device for holding hair, comprising: 
a first end portion (refer to annotated Figure 3 below), a second end portion (refer to annotated Figure 3, below), and a middle portion (refer to annotated Figure 3, below) connecting the first end portion and the second end portion (refer to annotated Figure 3, below), wherein the middle portion extends along a substantially C-shaped path (best shown in Figures 1-2), 
wherein the middle portion is formed of at least a first connecting element (16) extending between the first end portion and the second end portion (refer to annotated Figure 3, below), the first connecting element being made of a first material (“metal strip 16 may be made of a ferromagnetic material” such as iron, nickel, cobalt, or steel), and a second connecting element (12) extending between the first end portion and the second end portion (refer to annotated Figure 3, below), the second connecting element being made of a second material (“flexible but sturdy material”, “plastic, metal, rubber, composite material, or polymer”; refer to Paragraph [0018]), wherein the first and second material have different physical properties (the second material may be plastic, rubber, polymer, or composite, whereas the first material must be a ferromagnetic material; magnetism is a physical property, additionally the two materials have a different shape, wherein shape is a physical property; thus, the first and second materials have different physical properties).  

    PNG
    media_image1.png
    512
    1390
    media_image1.png
    Greyscale

Regarding claim 2, Hill discloses the device for holding hair according to claim 1, wherein the first material and the second material have different elasticity (the second material may be formed from plastic, rubber, polymer, or composite, whereas the first material must be a ferromagnetic material such as iron, nickel, cobalt, or steel; metals such as iron, nickel, cobalt and steel have different elasticity than plastic, rubber, polymers or composites).
Regarding claim 9, Hill discloses the device for holding hair according to claim 1, wherein the middle portion comprises a cover material (24) covering, encasing and enclosing, respectively, the first connecting element and the second connecting element (the cover material 24, covers, encases and encloses both the first and second connecting element, refer to Figures 5-7).
Regarding claim 10, Hill discloses the device for holding hair according to claim 9, wherein the cover material is formed to have an alternating structure of protrusions (refer to annotated Figure 7, below) extending towards a centre of the C-shape and recesses (refer to annotated Figure 7, below) arranged between the protrusions.

    PNG
    media_image2.png
    454
    788
    media_image2.png
    Greyscale

Regarding claim 11, Hill discloses the device for holding hair according to claim 9, wherein the cover material is formed to have a wave geometry having alternating wave crests and wave troughs (refer to annotated Figure 7, below).  

    PNG
    media_image3.png
    437
    788
    media_image3.png
    Greyscale


Claims 1, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petitcollin (FR396429).
Regarding claim 1, Petitcollin discloses a device for holding hair (Figures 1-3), comprising: a first end portion (refer to annotated Figure 1, below), a second end portion (refer to annotated Figure 1, below), and a middle portion (refer to annotated Figure 1, below) connecting the first end portion and the second end portion (refer to annotated Figure 1, below), wherein the middle portion extends along a substantially C-shaped path (refer to Figures 1-3), wherein the middle portion is formed of at least a first connecting element (c, Figure 1; 3, Figure 2; f, Figure 3) extending between the first end portion and the second end portion (refer to Figures 1-3), the first connecting element being made of a first material (“c” in Figure 1 is a “ribbon, refer to Paragraph [0017]; “e” in Figure 2 is a flat arcuate material; “f” in Figure 3 is a perforated arcuate material), and a second connecting element (b, Figure 1; d, Figure 2; g Figure 3) extending between the first end portion and the second end portion (best shown in Figures 1-3), the second connecting element being made of a second material (“pearls, stones” refer to Paragraph [0016]), wherein the first material and the second material have different physical properties (the first and second materials have different sizes and shapes, thereby exhibiting different physical properties; additionally, in the embodiment of Figure 1, the first material is formed of pearls or stones and the second material is a ribbon, wherein ribbons are typically flexible whereas stones and pearls are not and therefore the two materials have different physical properties).

    PNG
    media_image4.png
    714
    1149
    media_image4.png
    Greyscale

Regarding claim 4, Petitcollin discloses the device for holding hair according to claim 1, wherein the first connecting element is a first string (referring to Figure 1, the first connecting element, b, is a string of pearls or stones) of said first material, and the second connecting element is a second string (referring to Figure 1, the second connecting element is a string of ribbon) of said second material.
Regarding claim 5, Petitcollin discloses the device for holding hair according to claim 1, wherein the first connecting element extends along the path of a helix (best shown in Figure 1, wherein the first connecting element, b, is shown to spiral about the device for holding hair, thereby forming a helix) or has a wave geometry.
Regarding claim 6, Petitcollin discloses the device for holding hair according to claim 1, wherein the second connecting element extends along the path of a helix (best shown in Figure 1, wherein the second connecting element is shown to spiral about the device for holding hair, thereby forming a helix) or has a wave geometry.
Regarding claim 7, Petitcollin discloses the device for holding hair according to claim 1, wherein PATENT PC003.119873the first connecting element and the second connecting element are arranged to form a double helix structure (best shown in Figure 1, wherein the first and second connecting elements each spiral about the device for holding hair, respectively, thereby defining a double, i.e. two helix/helices).
Regarding claim 12, Petitcollin discloses the device for holding hair according to claim 1, wherein the first connecting element and the second connecting element are wound relative to each other (best shown in Figure 1, wherein the first and second connecting elements are wound relative to each other, i.e. they alternate about the device for holding hair).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebay (FR389012A).
Regarding claim 1, Rebay discloses a device for holding hair (Figures 1-4), comprising: a first end portion (refer to annotated Figure 2, below), a second end portion (refer to annotated Figure 2, below), and a middle portion (refer to annotated Figure 2, below) connecting the first end portion and the second end portion, wherein the middle portion extends along a substantially C-shaped path (best shown in Figure 2), wherein the middle portion is formed of at least a first connecting element (a) extending between the first end portion and the second end portion (refer to Figures 1-2), the first connecting element being made of a first material (“elastic carcass formed of celluloid”, refer to Paragraph [0017]), and a second connecting element (d) extending between the first end portion and the second end portion (refer to Figures 1-2), the second connecting element being made of a second material (“ribbon or muslin”, refer to Paragraph [0012]), wherein the first material and the second material have different physical properties (the first and second materials are made of different materials and are depicted as having different shapes and sizes, thereby exhibiting different physical properties).

    PNG
    media_image5.png
    584
    1216
    media_image5.png
    Greyscale

Regarding claim 8, Rebay discloses the device for holding hair according to claim 1, wherein the first connecting element and the second connecting element have a wave structure (Merriam-Webster defines wave as “following a curved line”, the first connecting element is formed with a plurality of curves/loops about its center portion, thereby defining a wave structure; the second connecting element is formed from a piece of ribbon being woven into the plurality of curves/loops of the first connecting element, resulting in a curved form), wherein the amplitude of the wave structure of the first connecting element is perpendicular to the amplitude of wave structure of the second connecting element (the amplitude of the first connecting element extends substantially vertically whereas the amplitude of the second connecting element extends substantially horizontally; refer to annotated Figure 2, below).

    PNG
    media_image6.png
    597
    1174
    media_image6.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodbop (Bodbop Amazon – Men’s Hair Band).
Regarding claim 13, Bodbop discloses a device for holding hair (refer to annotated image below, depicting a headband), comprising: 
a first end portion (refer to annotated image below), a second end portion (refer to annotated image below), and a middle portion (arcuate portion of headband extending between the first and second ends, refer to image below) connecting the first end portion and the second end portion, wherein the middle portion extends along a substantially C-shaped path (refer to annotated image below) which has a centre point (refer to annotated image below), 
wherein at least the middle portion is formed to have an alternating structure of protrusions extending towards the centre of the C-shape and recesses arranged between the protrusions (refer to annotated image below).

    PNG
    media_image7.png
    691
    1432
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petitcollin in view of Passarello (US2013/0291887).
Regarding claim 3, Petitcollin discloses the device for holding hair according to claim 1, wherein the second material is a predominantly plastically deformable material (Petitcollin discloses that the second material is formed of stones or pearls which are plastically deformable).  Petitcollin does not explicitly disclose wherein the first material is a predominantly elastically deformable material; however, Petitcollin does disclose that the first material may be formed of ribbon (refer to Paragraph [0017]) and elastic ribbons are well-known in the art of hair holding devices as demonstrated by Passarello.  Passarello discloses a similar device for holding hair (1, Figures 1-13) comprising a first connecting element (2 or 3) wherein the first connecting element is formed of a ribbon, similar to that of Petitcollin, and wherein the ribbon is elastic (refer to Paragraph [0015]).  Therefore it would have been obvious to one of ordinary skill in the art to modify Petitcollin’s device for holding hair such that the first material is predominantly elastically deformable, since Petitcollin discloses that the first material can be formed of ribbon and since Passarello demonstrates that elastic ribbons are well-known in the art and since such a modification provides the advantage of ensuring a smooth engagement of the ribbon about the hair holding device when wrapped thereabout.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772